          Case 1:16-cv-01534-JEB Document 544 Filed 06/22/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE; YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                 Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.

                             ______________________________

            INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
     MOTION TO EXTEND STAY OF RESOLUTION OF MOTION TO COMPEL
          PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                    ______________________________

       In accordance with the Court’s May 22, 2020 Minute Order, Intervenor Defendant Dakota

Access, LLC (“Dakota Access”) respectfully moves the Court to extend the stay of resolution of

Dakota Access’s Motion to Compel Prompt Completion of the Administrative Record (“Motion

to Compel”), D.E. 216, while Dakota Access continues to pursue the outstanding records through

other means. The Minute Order requires Dakota Access to “update the Court” on or before June

22, 2020. Dakota Access continues to pursue many of the relevant records through a Freedom of

Information Act (“FOIA”) request to the Department of Justice (“DOJ”), Department of the Army
         Case 1:16-cv-01534-JEB Document 544 Filed 06/22/20 Page 2 of 3




(the “Army”), Department of Interior (“DOI”), and Council for Environmental Quality (“CEQ”).

However, Dakota Access’s FOIA request to each is still in process. Since Dakota Access last

updated the Court, it has received no documents or further information from DOJ, DOI, or CEQ,

and its administrative appeal of the Army’s response remains pending. Accordingly, Dakota Ac-

cess respectfully requests that the Court further stay consideration of its Motion to Compel to allow

time for processing Dakota Access’s FOIA request.

                                         CONCLUSION

       For the foregoing reasons, Dakota Access respectfully requests that the Court grant its

motion to extend the stay of resolution of its Motion to Compel.


 Dated: June 22, 2020                                Respectfully submitted,


                                                      /s/ William S. Scherman
                                                     William S. Scherman
                                                     David Debold
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 955-8500
                                                     wscherman@gibsondunn.com

                                                     Counsel for Dakota Access, LLC




                                                 2
        Case 1:16-cv-01534-JEB Document 544 Filed 06/22/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of June, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                   /s/ William S. Scherman
                                                  William S. Scherman
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  (202) 955-8500
                                                  wscherman@gibsondunn.com

                                                  Counsel for Dakota Access, LLC
        Case 1:16-cv-01534-JEB Document 544-1 Filed 06/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                      Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                       Case No. 1:16-cv-01534-JEB
                           Intervenor Plaintiff,       [Consolidated with Case
                                                       Nos. 1:16-cv-1796 and 1:17-cv-267]
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                                     Defendant,
 and
 DAKOTA ACCESS, LLC,
                         Intervenor Defendant.

                               ______________________________

       [PROPOSED] ORDER GRANTING INTERVENOR DEFENDANT
  DAKOTA ACCESS, LLC’S MOTION TO EXTEND STAY OF RESOLUTION OF
 MOTION TO COMPEL PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                   ______________________________

       The Court orders that Intervenor Defendant Dakota Access, LLC’s Motion to Extend Stay

of Resolution of its Motion to Compel Prompt Completion of the Administrative Record

(“Motion”) is GRANTED.

       Dakota Access, LLC shall update the Court by July 22, 2020 whether it will withdraw the

Motion, seek a further stay of the Motion, or ask for the Court to resolve it.

SO ORDERED this __ day of _____, 2020.

                                                      The Honorable James E. Boasberg
                                                      United States District Judge
